This instrument was prepared by:

John O. Sutton, Jr., Esq.

K&L Gates LLP

301 Commerce, Suite 3000

Fort Worth, Texas 76102

 

Recording requested by

and when recorded mail to:

 

John O. Sutton, Jr., Esq.

K&L Gates LLP

301 Commerce, Suite 3000

Fort Worth, Texas 76102

 

 

A.P.N.s:

162-21-802-006 and 162-21-802-008

SPACE ABOVE THIS LINE FOR RECORDER'S USE ONLY

 

 

--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO AND RATIFICATION OF DEED OF TRUST, SECURITY AGREEMENT AND
FIXTURE FILING WITH ASSIGNMENT OF LEASES AND RENTS, PROCEEDS AND AGREEMENTS

--------------------------------------------------------------------------------

 

 

Effective as of March 30, 2012

 

by

 

BLUEGREEN VACATIONS UNLIMITED, INC.,

a Florida corporation
as successor-by-merger of Bekan-Bluegreen, LLC

 

and

 

BLUEGREEN NEVADA, LLC,

a Delaware limited liability company,

 

collectively, the “Trustor”

 

and

 

RESORT FINANCE AMERICA, LLC, a Delaware limited liability company

(as successor-in-interest by assignment from GMAC Commercial Finance LLC, in
turn as successor-in-interest by assignment from Residential Funding Company,
LLC)

 

the “Beneficiary”

 

 

 



AMENDMENT NO. 2 TO AND RATIFICATION OF DEED OF TRUST, SECURITY AGREEMENT AND
FIXTURE FILING WITH ASSIGNMENT OF LEASES AND RENTS, PROCEEDS AND AGREEMENTS

THIS AMENDMENT NO. 2 TO AND RATIFICATION OF DEED OF TRUST, SECURITY AGREEMENT
AND FIXTURE FILING WITH ASSIGNMENT OF RENTS, PROCEEDS AND AGREEMENTS (this
“Second Amendment”) dated March 30, 2012 (the “Second Amendment Effective
Date”), is made by and between BLUEGREEN VACATIONS UNLIMITED, INC., a Florida
corporation, and BLUEGREEN NEVADA, LLC, a Delaware limited liability company
(collectively, “Trustor”), whose address is 4960 Conference Way North, Suite
100, Boca Raton, Florida 33431, and RESORT FINANCE AMERICA, LLC, a Delaware
limited liability company (as successor-in-interest by assignment from GMAC
Commercial Finance LLC, a Delaware limited liability company (“GMACCF”), in turn
as successor-in-interest by assignment from Residential Funding Company, LLC, a
Delaware limited liability company (“Original Beneficiary”)), (in such capacity
herein after referred to as the “Beneficiary”), whose address is c/o Lantern
Asset Management, LLC, 100 Crescent Court, Suite 260, Dallas, Texas 75201, Attn:
Clifton M. Dugas, II, Managing Director and Chief Legal Officer.

BACKGROUND

A.  Trustor executed that certain Deed of Trust, Security Agreement and Fixture
Filing With Assignment of Rents, Proceeds and Agreements, dated as of May 18,
2006, which was properly recorded on May 19, 2006, in the Official Records of
Clark County, Nevada in Book 20060519 as Document No. 0003982, ((as amended,
modified and supplemented from time to time, and giving effect to this, and any
other modification and spreader agreements as may be recorded from time to time,
collectively the “Deed of Trust”), as trustor, in favor of First American Title
Insurance Company, as trustee for the benefit of Original Beneficiary. The
beneficial interest of Original Beneficiary under the Deed of Trust was assigned
to GMACCF, pursuant to that certain Assignment of Deed of Trust, dated as of
July 31, 2008, which was properly recorded on August 21, 2008 in the Clark
County Records in Book 2008021, as Document No. 0004974, and the beneficial
interest of GMACCF under the Deed of Trust was assigned to Beneficiary pursuant
to that certain Assignment of Deed of Trust, dated as of September 13, 2010,
which was properly recorded on October 6, 2010 in the Official of Clark County,
Nevada in Book 20101006, as Document No. 0000897.

B.  Beneficiary is the present Lender under that certain Loan Agreement, dated
as of February 10, 2003, by and among TRUSTOR (in such capacity, “Borrower”),
and RESIDENTIAL FUNDING CORPORATION, a Delaware corporation in such capacity,
the “Original Lender”), as amended by (a) that certain Modification Agreement
(AD&C Loan Agreement), dated as of September 10, 2003, executed by Borrower and
Original Lender; (b) that certain Second Modification Agreement (AD&C Loan
Agreement), dated as of September 15, 2004, entered into by and between
Borrower, BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited liability
company (“BCV”), and original Lender; (c) that certain Third Modification
Agreement (AD&C Loan Agreement), dated as of February 15, 2006, entered into by
and between Borrower, BCV, and Original Lender; and (d) that certain Fourth
Modification Agreement (AD&C Loan Agreement), and Amendment to Project Loan
Commitments, dated as of July 1, 2009, entered into by and among Borrower,
BLUEGREEN NEVADA, LLC, a Delaware limited liability company (“Bluegreen
Nevada”), BLUEGREEN CORPORATION, a Massachusetts corporation (“Bluegreen”), and
GMAC Commercial Finance, LLC, a Delaware limited liability company, successor by
merger to RFC Resort Funding, LLC, a Delaware limited liability company (as so
amended, the “Loan Agreement”).

 

Amendment No. 2 to and Ratification of Deed Of Trust, Security Agreement

and Fixture Filing with Assignment of Leases and Rents,

Proceeds and Agreements

PAGE 1

 

C.  In connection with the Fifth Modification Agreement (AD & C Loan Agreement)
dated as of even date herewith, by and among Borrower, Bluegreen Nevada,
Bluegreen, and Lender, among others (the “Fifth Amendment”), the Lender granted
certain consents and approvals and made certain financial accommodations to
Borrower and Borrower's Affiliates as more particularly set forth therein, which
were conditioned in part upon Trustor's execution and delivery of this Second
Amendment to, among other things, add additional collateral with respect to the
Collateral set forth in the Deed of Trust.

D.  Consequently, Trustor and Beneficiary have agreed to modify the Deed of
Trust as more fully set forth in and subject to the terms of this Second
Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Trustor and Beneficiary, intending to be legally
bound, hereby agree and acknowledge as follows:

Recitals. The foregoing background recitals are true and correct, and are
incorporated into and made a part of this Second Amendment.

Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement after giving effect to the Fifth
Amendment. In addition, the parties acknowledge and agree that (i) the term
“Loan Agreement” as used in the Deed of Trust, as amended by this Second
Amendment, shall mean the Loan Agreement as further amended by the First
Amendment to the Loan Agreement, and (ii) the term “Loan Documents” as used in
the Deed of Trust, as amended by this Second Amendment, shall mean all documents
executed in connection with the Loan, inclusive of the Fifth Amendment to the
Loan Agreement and any and all other agreements executed and/or delivered in
connection therewith, as such documents may be modified, extended, renewed or
restated from time to time.

Amendments to Deed of Trust.

(a)  The additional terms “Additional Timeshare Interests” and “Fifth Amendment”
are added to Section 1.1 of the Deed of Trust in appropriate alphabetical order
to read in their entirety as follows:

“Additional Time-Share Interests” shall mean those certain Time-Share Interests
that are more fully described on Exhibit A-1 to the Amendment No. 2 to and
Ratification and Assumption of Deed of Trust, Security Agreement and Fixture
Filing with Assignment of Leases and Rents, Proceeds and Agreements, dated
effective as of March __, 2012 by Trustor and Beneficiary.”

“Fifth Amendment” means that certain Fifth Modification Agreement (AD&C Loan
Agreement) and Amendment to Project Loan Commitment, dated as of March 30, 2012,
by and among Trustor, Beneficiary, and certain other parties thereto.”

(b)  Additionally, the granting clause of the Deed of Trust is amended as
follows:

 

Amendment No. 2 to and Ratification of Deed Of Trust, Security Agreement

and Fixture Filing with Assignment of Leases and Rents,

Proceeds and Agreements

PAGE 2

 

Additional Collateral. In consideration of the premises, the Obligations, Lender
entering into the Fifth Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, TRUSTOR HEREBY
IRREVOCABLY GRANTS, TRANSFERS, CONVEYS AND ASSIGNS TO THE TRUSTEE, FOR THE
BENEFIT OF BENEFICIARY, IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY, all of
Trustor's right, title and interest now owned or hereafter acquired in and to
the Additional Time-Share Interests, and the lien and operation, effect and
priority of the Deed of Trust, are hereby amended, spread and expanded to
encompass and include the Additional Timeshare Interests, FOR THE PURPOSE OF
PROVIDING ADDITIONAL COLLATERAL TO SECURE THE OBLIGATIONS as may be limited
under the Deed of Trust. Trustor hereby further grants to the Beneficiary a
security interest in and to any and all portions of the Additional Time-Share
Interests, which are deemed to be personal property and is subject to the
Uniform Commercial Code (as defined in the Loan Agreement), for the purpose of
securing the payment of the Obligations as may be limited under the Deed of
Trust.

Representations and Warranties. Trustor reaffirms, restates and incorporates by
this reference all of its representations, warranties, covenants and agreements
made in the Deed of Trust as if the same were made as of this date and with
respect to this Second Amendment. All of such representations and warranties
were true and correct when made and remain true and correct as of the date
hereof. In addition, Trustor represents, warrants, and covenants that this
Second Amendment has been duly authorized by Trustor and is the legal, valid and
binding obligation of Trustor, enforceable against it in accordance with its
terms.

Consideration. Trustor acknowledges that it has received material benefit and
valuable consideration as a result of the Loan (as defined in the Deed of Trust)
and the Fifth Amendment.

Further Assurances. Trustor agrees that, at any time and from time to time, upon
Beneficiary or its successor's or assign's reasonable request, Trustor will
promptly execute and deliver such further documents and do such other acts and
things as Beneficiary (or its successors or assigns) reasonably may request in
order to effect further the purposes of the Deed of Trust or this Second
Amendment.

Binding Agreement. This Second Amendment shall be binding on Trustor, its
partners, members, and successors and assigns, and inure to the benefit of
Beneficiary, and its successors, assigns and participants. This Second Amendment
shall be construed in accordance with the laws of the State of Nevada, exclusive
of its choice of law provisions.

Recordation. The parties acknowledge that this Second Amendment will be recorded
in the Official Records in the Office of the County Recorder Clark County,
Nevada, and Trustor agrees to pay any recording costs or taxes that may be
payable from time to time with respect to this Second Amendment or its
recordation.

Ratification. Except as specifically provided herein, the Deed of Trust is
unmodified and in full force and effect, and is reaffirmed by Trustor.

Construction. In the event of a conflict or inconsistency between the terms and
provisions of the Deed of Trust and this Second Amendment, the terms and
provisions of this Second Amendment shall control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Amendment No. 2 to and Ratification of Deed Of Trust, Security Agreement

and Fixture Filing with Assignment of Leases and Rents,

Proceeds and Agreements

PAGE 3

 

IN WITNESS WHEREOF, Trustor and Beneficiary have each caused this Second
Amendment to be authorized, executed and delivered, effective as of date first
written above.

TRUSTOR:

Bluegreen Vacations Unlimited, Inc.,

a Florida corporation



By:
/s/                                                                           

Name: ________________________________

Title: _________________________________

 

STATE OF                                  )    ) SS: COUNTY OF
                             )

 

The foregoing instrument was acknowledged before me on March ___, 2012, by
____________________________________, ___________________________ of Bluegreen
Vacations Unlimited, Inc., a Florida corporation, on behalf of said entity. He
is personally known to me or has produced evidence satisfactory to me as to his
identity.

 

WITNESS my hand and official seal.

 

________________________________________

Notary Public

Print Name: _______________________________

Commission Number: ________________________

My Commission Expires: _____________________

 

Amendment No. 2 to and Ratification of Deed Of Trust, Security Agreement

and Fixture Filing with Assignment of Leases and Rents, Proceeds
and Agreements

SIGNATURE PAGE

 

 

TRUSTOR:

Bluegreen Nevada, LLC

a Delaware limited liability company



By: /s/            
                                                                            

Name:______________________________________

Title:_______________________________________

 

STATE OF                                  )    ) SS: COUNTY OF
                             )

 

The foregoing instrument was acknowledged before me on March ___, 2012, by
_________________________________________, ___________________ of Bluegreen
Nevada, LLC, a Delaware limited liability company, on behalf of said entity. He
is personally known to me or has produced evidence satisfactory to me as to his
identity.

 

WITNESS my hand and official seal.

 

 

________________________________________

Notary Public

Print Name: _______________________________

Commission Number: ________________________

My Commission Expires: _____________________

 

Amendment No. 2 to and Ratification of Deed Of Trust, Security Agreement

and Fixture Filing with Assignment of Leases and Rents, Proceeds
and Agreements

SIGNATURE PAGE

 

 

BENEFICIARY:

Resort Finance America, LLC,
a Delaware limited liability company



By:
/s/                                                                                        

Name:______________________________________

Title:_______________________________________

 

STATE OF                                  )    ) SS: COUNTY OF
                             )

 

The foregoing instrument was acknowledged before me on March ___, 2012, by
____________________________________, ______________________________ of Resort
Finance America, LLC, a Delaware limited liability company, on behalf of said
entity. He is personally known to me or has produced evidence satisfactory to me
as to his identity.

WITNESS my hand and official seal.

  

________________________________________

Notary Public

Print Name: _______________________________

Commission Number: ________________________

My Commission Expires: _____________________

 

Amendment No. 2 to and Ratification of Deed Of Trust, Security Agreement

and Fixture Filing with Assignment of Leases and Rents, Proceeds
and Agreements

SIGNATURE PAGE

 

 

EXHIBIT A

 

Additional Time-Share Interests

 

[To be conformed upon receipt of title commitment.]

 

The proportionate interest in real property contained within the following legal
description:

 

An undivided 2/49,712th (two / forty nine thousand seven hundred twelve)
fractional fee simple ownership interest in the following Property:

 

Parcels E1, E-1-A, E-1-B, E-1-C, E-1-D, E-2, E-3, E-4, E-5, E-6 and E-7 as
created by that certain Grant, Bargain and Sale Deed from Bluegreen Vacations
Unlimited, Inc., a Florida corporation, to Bluegreen Nevada, LLC, a Delaware
limited liability company, and recorded in the Official Records of Clark County,
Nevada on July 29, 2008 in Book 20080729 as Instrument no. 0004564, an Air Space
Parcel in a portion of Lot 1, as shown by Map thereof recorded in Book 130, Page
70 of Plats in the Office of the Clark County, Nevada Recorder.

Together with the exclusive right to use and occupy a specific Suite
Configuration associated with the following assigned Timeshare Ownership
Identification Number(s) during the Assigned Use Period(s): TOI
                          an Annual use year; TOI                           a
Biennial Even use year; TOI                           a Biennial Odd use year,
and subject to that certain Declaration of Covenants, Conditions, Easements,
Restrictions and Timeshare Ownership Instrument for BG Club 36 recorded July 29,
2008 on file in Book 20080729 as Instrument No. 04568, in the Official Records
of Clark County, Nevada (the “Declaration”), as provided for therein and in the
Rules and Regulations created under authority thereof.

 

 

Amendment No. 2 to and Ratification of Deed Of Trust, Security Agreement

and Fixture Filing with Assignment of Leases and Rents, Proceeds
and Agreements

Exhibit A

